Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 6, 7, 13, and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160309516 A1 to Wong; Shin Horng et al. in view of US 20130242730 A1 to Pelletier; Ghyslain et al.

Re: Claim(s) 1, 8, 16
Wong discloses a method of transmitting and receiving a signal by a communication device in a wireless communication system (Abstract and Fig. 4), 
the method comprising: transmitting a physical random access channel (PRACH) in a random access channel occasion (RO) (0070 and Fig. 4 – at S40 the UE 110 sends a RACH preamble (Msg1) to the eNB 105 via the PRACH.  0058 - To initiate establishment of a RRC connection with the eNB, a UE sends a Random Access Channel (RACH) preamble to the eNB in a first message (Msg1) via the Physical Random Access Channel (PRACH). As is known, the UE chooses the RACH preamble from among a set of 64 preamble sequences.  The Examiner points out that in the given context, the act of selecting a preamble sequence and transmitting said preamble via the PRACH (i.e. a resource) is effectively a RACH occasion (RO));
receiving downlink control information (DCI) for scheduling a random access response (RAR) in response to the PRACH (0075 - the scheduler 215 may generate the implicit indicator information by encoding the DCI using a RA-RNTI … the scheduler 215 may implicitly indicate that a particular RAR message includes a RAR intended for the UE 110 by encoding the DCI information with a RA-RNTI that is a function of the preamble ID received from the UE 110.  0080 - at S42 the eNB 105 sends the encoded DCI and the RAR (Msg2) to the UE 110 within the RA response window. In one example, the eNB 105 sends the encoded DCI to the UE 110 in a control channel message on the EPDCCH. The eNB 105 transmits the RAR to the UE 110 in a RAR message on the PDSCH. The EPDCCH and PDSCH transmissions may be multiplexed (e.g., in the time domain) such that the UE 110 receives the control channel message prior to receiving the corresponding RAR message.  0081 - Upon receipt, the UE 110 examines the indicator information (either implicit or explicit) included in the control channel message to decide whether the corresponding RAR message includes a RAR intended for the UE 110.  0082 - Since, in this case, the RAR message corresponding to the decoded control channel message includes a RAR intended for the UE 110, the UE 110 decodes the corresponding RAR message to obtain the RAR provided by the eNB 105 for the UE 11.). ; 
and receiving the RAR based on the DCI (see last citation), 
wherein the DCI is masked with a random access-radio network temporary identifier (RA-RNTI) (0075 - The DCI may be encoded by masking the DCI with the RA-RNTI).
  Wong does/do not appear to explicitly disclose wherein the DCI includes information related to a frame index of the RO in which the PRACH was transmitted.
However, attention is directed to Pelletier which discloses said limitation (0094 - A Random Access RNTI (RA-RNTI) may be used to indicate scheduling of the Random Access Response (RAR) on PDCCH … The WTRU may find corresponding DCI on PDCCH using the RA-RNTI, and may then receive the RAR on PDSCH.  Examiner points out that RA-RNTI is determined as a function of a PRACH opportunity for a given SFN.  0159 - The DCI may include one or more of a carrier indicator, an index to a PRACH configuration, a resource block assignment, a frequency offset for PRACH, a preamble format, a SFN, and/or timing information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wong invention by employing the teaching as taught by Pelletier to provide the ability to utilize a DCI with SFN information for the purpose of scheduling a RAR to be received by a UE executing a RACH procedure.  The motivation for the combination is given by Pelletier (0005 - Systems and methods are disclosed for improving RACH functionality).
Wong further discloses a communication device (i.e. a UE) comprising a transceiver, a processor, and a memory (Fig. 3 – 110 comprises 290, 250, 270) as required by claim 8; as well as a communication device (i.e. an eNB) comprising a transceiver, a processor, and a memory (Fig. 2 – 105 comprises 220, 210, 225) as required by claim 16.

Re: Claim(s) 2, 9, 17
Wong in view of Pelletier discloses those limitations as set forth in the rejection of claim(s) 1 above.
In addition to the proposed combination of claim 1, Pelletier further discloses wherein the frame index is a system frame number (see as analyzed in the rejection of claim 1).

Re: Claim(s) 3, 10, 18
Wong in view of Pelletier discloses those limitations as set forth in the rejection of claim(s) 1 above.
In addition to the proposed combination of claim 1, Pelletier further discloses wherein the RA-RNTI is configured based on at least one of remaining indexes except for the frame index, among resource indexes related to the RO in which the PRACH was transmitted (see as analyzed in the rejection of claim 1, specifically Pelletier 0159 - The DCI may include one or more of a carrier indicator, an index to a PRACH configuration, a resource block assignment, a frequency offset for PRACH, a preamble format, a SFN, and/or timing information).

Re: Claim(s) 4, 11, 19
Wong in view of Pelletier discloses those limitations as set forth in the rejection of claim(s) 1 above.
In addition to the proposed combination of claim 1, Pelletier further discloses wherein the remaining indexes include a symbol index, a slot index, a frequency index, and a carrier index (see as analyzed in the rejection of claim 1, specifically Pelletier 0159 - The DCI may include one or more of a carrier indicator, an index to a PRACH configuration, a resource block assignment, a frequency offset for PRACH, a preamble format, a SFN, and/or timing information).

Re: Claim(s) 5, 12, 20
Wong in view of Pelletier discloses those limitations as set forth in the rejection of claim(s) 1 above.
In addition to the proposed combination of claim 1, Pelletier further discloses wherein the information related to the frame index includes least significant bits (LSBs) of the system frame number (0159 - The DCI may include one or more of a carrier indicator, an index to a PRACH configuration, a resource block assignment, a frequency offset for PRACH, a preamble format, a SFN, and/or timing information.  The Examiner points out that the DCI includes an SFN.  At the very least, the apparent meaning of this would be that the entire SFN is included in the DCI, which would be inclusive of the LSBs of the SFN.  Since the claim language does not specifically require that only the LSBs of the SFN are included, the interpretation provided by the Examiner sufficiently reads on the claim language).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415